*788
Judgment reversed.

After verdict of guilty, the defendant moved for a new trial on the grounds, among others, that the verdict was contrary to law and evidence, and that the court erred in charging the jury, that if Smith authorized the defendant to sign his name to a note for $25 for a Wheeler & Wilson machine, and he signed his name to a note for $50 for a New Home machine, and received no other authority than the authority given to sign his name to a $25 note, that would be a forgery; that if one who is authorized by another to sign his name to a note for a given amount, being thus constituted his agent for that purpose, signs his name to a note of a different amount than that authorized, it is a forgery.
Ti-iornton & MoMichael and George P. Munro, for plaintiff in' error.
Albert A. Carson, solicitor-general, contra.